DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10, 12-13, 15-16, 18-19, 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior to teach or suggest a display apparatus for a vehicle for displaying images captured by at least one image sensor to a driver of the vehicle, the display apparatus comprising:
a display screen configured to emit the images in an emission direction;
a mirror apparatus configured to reflect the images from the display screen towards a viewing direction; and
a lens apparatus configured to receive the images from the mirror, wherein the lens apparatus is configured to project the images to a focal distance substantially opposite the viewing direction; and, wherein
a rearview assembly housing containing the display screen, the mirror apparatus, and the lens apparatus disposed therein, wherein;
the focal distance is positioned at least about 750 mm from eyes of the driver: and
the distance from the eves of the driver to the lens apparatus is about 500 mm.

The prior art of record fails to teach or suggest a display apparatus for a vehicle for displaying images captured by at least one image sensor to a driver of the vehicle, the display apparatus comprising:
a first display screen configured to emit first images in a first emission direction;
a second display screen configured to emit second images in a second emission direction;
a mirror apparatus positioned to reflect the first and second images from the first and second display screens toward a viewing drection;
a first lens apparatus configured to receive the first images from the mirror, wherein the first lens apparatus is configured to project the first images to a focal distance substantially opposite the viewing direction; and
a second lens apparatus configured to receive the second images from the mirror, wherein the second lens apparatus is configured to project the second images to the focal distance substantially opposite the viewing direction

The prior art of record fails to teach or suggest a display apparatus for a vehicle for displaying images captured by at least one image sensor to a driver of the vehicle, the display apparatus comprising:
a display screen configured to emit the images in an emission direction;
a mirror apparatus positioned to reflect the images from the display screen towards a viewing direction; and
a lens apparatus configured to receive the images from the mirror, wherein the lens apparatus is configured to project the images to a focal distance substantially opposite the viewing direction, wherein the focal distance is positioned at least about 115 mm from the lens apparatus^
wherein the optical path length from the display screen to the lens apparatus is substantially the same from each pixel of the display screen.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ton Minh-Toan can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WILLIAM C. DOWLING/
Primary Examiner
Art Unit 2882



wcd